Citation Nr: 1032285	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  07-39 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-
connected bilateral tinea pedis.

2.  Entitlement to an increased evaluation for service-connected 
diabetes mellitus, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for service-connected 
posttraumatic stress disorder, currently evaluated as 30 percent 
disabling.

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to March 
1969.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, Florida 
(RO).

As discussed below, during an April 2010 hearing before the 
Board, the Veteran raised an implied claim of entitlement to a 
total disability rating for compensation purposes based on 
individual unemployability (TDIU).  This claim is addressed in 
the Remand portion of the decision below and is remanded to the 
RO via the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record shows that at the time of the 
initial evaluation, the Veteran's skin disorder was manifested by 
erythema, scaling, toenail discoloration, and subungual debris 
which affected less than five percent of the entire body and less 
than five percent of exposed body surface area, and was treated 
with topical therapy.

2.  The medical evidence of record shows that the Veteran's 
diabetes mellitus is manifested by symptoms requiring insulin, an 
oral hypoglycemic agent, and a restricted diet.

3.  The medical evidence of record shows that the Veteran's 
posttraumatic stress disorder (PTSD) is manifested by anxiety, 
intrusive thoughts, sleep impairment, mood disturbances, 
depressed affect, impaired impulse control, nightmares, 
hypervigilance, a circumstantial thought process, impaired 
memory, difficulty concentrating, flashbacks, and difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
bilateral tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.20, 4.118, Diagnostic 
Code 7806 (2009).

2.  The criteria for an evaluation in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2009).

3.  The criteria for an evaluation of 50 percent, and no more, 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
Prior to initial adjudication, letters dated in December 2005, 
February 2007, and June 2007 satisfied the duty to notify 
provisions with respect to the various claims.  Additional 
letters were also provided to the Veteran in May 2008 and June 
2008, after which the claims were readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The Veteran's service treatment records, VA medical treatment 
records, indicated private medical records, and Social Security 
Administration records have been obtained.  VA examinations 
sufficient for adjudication purposes were provided to the Veteran 
in connection with his claims.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  There is no indication in the record that additional 
evidence relevant to the issues decided herein is available and 
not part of the claims file.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims, to include the 
opportunity to present pertinent evidence.  Simmons v. Nicholson, 
487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007) (holding that although Veterans 
Claims Assistance Act notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error did 
not affect the essential fairness of the adjudication).

Tinea Pedis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Schedule), 
found in 38 C.F.R. Part 4 (2009).  The Schedule is primarily a 
guide in the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident to 
military service.  The ratings are intended to compensate, as far 
as can practicably be determined, the average impairment of 
earning capacity resulting from such diseases and injuries and 
their residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2009).  In resolving this factual issue, 
the Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).  The appeal of the Veteran's bilateral tinea pedis claim 
is based on the assignment of an initial evaluation following an 
initial award of service connection for bilateral tinea pedis.  
As such, evidence contemporaneous with the claim and the initial 
rating decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal was 
erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If 
later evidence indicates that the degree of disability increased 
or decreased following the assignment of the initial rating, 
staged ratings may be assigned for separate periods of time.  Id.

Service connection for bilateral tinea pedis was granted by a 
June 2006 rating decision and a noncompensable evaluation was 
assigned under 38 C.F.R. § 4.118, Diagnostic Code 7899-7806, 
effective October 7, 2005.  In the selection of code numbers 
assigned to disabilities, injuries will generally be represented 
by the number assigned to the residual condition on the basis of 
which the rating is determined.  With injuries and diseases, 
preference is to be given to the number assigned to the injury or 
disease itself; if the rating is determined on the basis of 
residual conditions, the number appropriate to the residual 
condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 
(2009).  The hyphenated diagnostic code in this case indicates 
that an unlisted skin disorder, under Diagnostic Code 7899, was 
the service-connected disorder, and dermatitis or eczema, under 
Diagnostic Code 7806, was a residual condition.  See Id (unlisted 
disabilities requiring rating by analogy will be coded by the 
numbers of the most closely related body part and "99").

In an August 2001 VA outpatient medical report, the Veteran 
complained of blisters on his feet when he wore leather shoes.  
In a September 2001 VA outpatient medical report, the Veteran 
complained of blisters on his feet when he wore leather shoes, as 
well as itching of his feet.  On observation, the Veteran's feet 
were dry and there were old dried up blisters in a partial 
moccasin pattern.  The Veteran's nails were within normal limits 
and no lesions were noted.  The Veteran was given a prescription 
for medical cream for his feet.

In a January 2002 VA outpatient medical report, the Veteran 
reported that his foot symptoms had improved as a result of the 
cream.  On observation, there were no blisters on either foot, 
though there was some dryness on the plantar aspect of the feet.  
The assessment was dermatophytosis and dry skin.  The Veteran was 
given prescriptions for medical creams for his feet.

In a July 2002 VA outpatient medical report, the Veteran stated 
that his foot blisters were better and the itching had stopped.  
On observation, no abnormalities were noted.  The assessment was 
dermatophytosis and dry skin.  The Veteran was given 
prescriptions for medical creams for his feet.

In a February 2003 VA outpatient medical report, the Veteran 
complained of cracking skin on his heels.  After physical 
examination, the assessment was fissures of the skin on the heels 
which did not penetrate the full thickness of the skin.  The 
fissures were debrided and lotion was applied to the Veteran's 
skin

An August 2003 VA outpatient medical report stated that the 
Veteran complained of calloused heels.  On observation, no 
abnormalities were noted except for discolored nails and tylosis 
on the heels.

In a May 2006 VA skin diseases examination report, the Veteran 
reported experiencing constant tinea pedis with intermittent 
flare-ups.  The flare-ups were reported to occur from one to 
three times per week, especially during warmer months.  He 
reported that his foot disorder was treated with two topical 
creams and a solution for his toenails.  The Veteran denied any 
side effects of the treatment, as well as any systemic symptoms 
such as fever or weight loss.  He denied any impairment of 
function secondary to the condition.  On physical examination, 
the Veteran's feet had erythema and scaling in a moccasin type 
distribution.  The Veteran's great toenails had minimal yellow 
discoloration and subungual debris was noted.  The disorder 
affected less than five percent of the entire body and less than 
five percent of exposed body surface area.  There was no scarring 
or disfigurement noted, nor was there any scarring alopecia, 
alopecia areata, or hyperhidrosis noted.

In a February 2007 VA outpatient medical report, the Veteran 
complained of long, thick toenails and calluses.  He reported 
experiencing difficulties wearing enclosed shoes due to blisters.  
On observation, the Veteran's nails were long and dystrophic and 
there were thick calluses on the bilateral medial hallux 
interphalangeal joints.  The relevant assessments were dystrophic 
toenails and preulcerative calluses.  The Veteran's nails were 
trimmed and his calluses were pared.

In a September 2007 VA outpatient medical report, the Veteran 
complained of painful toenails and painful pinch calluses, 
bilaterally.  On observation, there were no infections, ulcers, 
or swelling.  The assessment was painful and inflamed nails.  The 
Veteran's nails and calluses were debrided.

In a November 2007 VA outpatient medical report, the Veteran 
complained of painful toenails, pinch calluses, and medial 
calcaneal calluses, bilaterally.  On observation, there were no 
infections, ulcers, or swelling.  The assessment was painful and 
inflamed nails.  The Veteran's nails and calluses were debrided.

In an August 2008 VA outpatient medical report, the Veteran 
complained of painful toenails and slight pinch calluses, 
bilaterally.  On observation, there were no infections, ulcers, 
or swelling.  The assessment was painful and inflamed nails.  The 
Veteran's nails and calluses were debrided and the Veteran was 
given diabetic shoes.

In an October 2008 VA outpatient medical report, the Veteran 
complained of painful toenails and slight pinch calluses, 
bilaterally.  On observation, there were no infections, ulcers, 
or swelling.  The assessment was painful and inflamed nails.  The 
Veteran's nails and calluses were debrided.

In a December 2008 VA outpatient medical report, the Veteran 
complained of painful toenails and pinch calluses, bilaterally.  
On observation, there were no infections, ulcers, or swelling.  
The assessment was painful and inflamed nails.  The Veteran's 
nails and calluses were debrided and medication was applied to 
the nails.  His skin was noted to be dry from use of flip-flops 
and he was given a prescription for a cream.

In a February 2009 VA outpatient medical report, the Veteran 
complained of painful toenails and slight pinch calluses, 
bilaterally.  On observation, there were no infections, ulcers, 
or swelling.  The assessment was painful and inflamed nails.  The 
Veteran's nails and calluses were debrided.  His skin was noted 
to be dry and he was given a prescription for a cream.

The Schedule does not include a specific diagnostic code for 
tinea pedis.  Unlisted conditions are rated under a closely 
related disease in which the function and anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  In this 
case, while the Veteran's tinea pedis effects his feet, ratings 
under Diagnostic Codes 5276 through 5284 are not appropriate, as 
those Diagnostic Codes are provided for musculoskeletal 
disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 
5277, 5278, 5279, 5280, 5281, 5282, 5283, and 5284 (2009).  The 
Veteran's service-connected disability is a skin disorder, and 
accordingly the diagnostic codes provided under 38 C.F.R. § 4.118 
are most analogous to the Veteran's symptomatology.  See 
38 C.F.R. § 4.118 (2009).  Diagnostic Code 7820 states that 
infections of the skin not listed elsewhere should be rated as 
disfigurement of the head, face, or neck, scars, or dermatitis, 
depending upon the predominant disability.  38 C.F.R. § 4.118, 
Diagnostic Code 7820 (2009).  In this case, the medical evidence 
of record shows that the Veteran's skin disorder is not on his 
head, face, or neck, and there is no medical evidence of any 
residual scarring.  Accordingly, the Veteran's service-connected 
tinea pedis is properly rated under Diagnostic Code 7806, for 
dermatitis or eczema.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The Schedule provides that assignment of a noncompensable 
evaluation is warranted for dermatitis or eczema with less than 5 
percent of the entire body or less than 5 percent of exposed 
areas affected, and; no more than topical therapy required during 
the previous 12-month period.  A 10 percent evaluation is 
warranted with at least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-month 
period.  Id.

The Board finds that the medical evidence of record does not 
support an initial compensable evaluation for bilateral tinea 
pedis.  The medical evidence of record shows that at the time of 
the initial evaluation, the Veteran's skin disorder was 
manifested by erythema, scaling, toenail discoloration, and 
subungual debris.  The disorder affected less than five percent 
of the entire body and less than five percent of exposed body 
surface area.  In addition, the medical evidence of record shows 
that, while the Veteran has received numerous prescriptions for 
topical therapy, he has never received systemic therapy for his 
bilateral tinea pedis.  Accordingly, an initial compensable 
evaluation is not warranted for bilateral tinea pedis.

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, as the assigned evaluation reflects the degree 
of impairment shown since the date of the grant of service 
connection for bilateral tinea pedis, there is no basis for 
staged ratings with respect to this claim.  Fenderson, 12 Vet. 
App. at 126.

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-connected 
disability with the established criteria found in the Schedule 
for that disability.  Thun, 22 Vet. App. at 115.  If the criteria 
under the Schedule reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability picture 
is contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when 
service-connected disability affects employment "in ways not 
contemplated by the rating schedule[,]" § 3.321(b)(1) is 
applicable).

The Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render his disabilities 
rating for bilateral tinea pedis inadequate.  The Veteran's 
bilateral tinea pedis was evaluated under to 38 C.F.R. § 4.118, 
Diagnostic Code 7806, the criteria of which is found by the Board 
to encompass the Veteran's level of disability and 
symptomatology.  As noted above, the Veteran's bilateral tinea 
pedis is manifested by erythema, scaling, toenail discoloration, 
and subungual debris which affected less than five percent of the 
entire body and less than five percent of exposed body surface 
area, and was treated with topical therapy.  When comparing this 
disability picture with the symptoms contemplated by the 
Schedule, the Board finds that the Veteran's symptoms are 
adequately contemplated by the disabilities rating for his 
bilateral tinea pedis.  A rating in excess of the currently 
assigned rating is provided for certain manifestations of skin 
disorders, but the medical evidence reflects that those 
manifestations are not present in this case.  The criteria for a 
noncompensable rating for the Veteran's bilateral tinea pedis 
more than reasonably describe the Veteran's disability level and 
symptomatology and, therefore, the currently assigned schedular 
evaluation is adequate and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 
4.118, Diagnostic Code 7806.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the medical evidence of record 
does not show findings that meet the criteria for an initial 
compensable evaluation, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diabetes Mellitus

Service connection for diabetes mellitus was granted by a June 
2002 rating decision and a 20 percent evaluation was assigned 
under 38 C.F.R. § 4.119, Diagnostic Code 7913, effective August 
17, 2001.  The evaluation was continued by rating decisions dated 
in August 2003 and August 2005.

A July 2006 VA outpatient medical report stated that the Veteran 
was taking insulin daily.  After physical examination, the 
assessment was diabetes mellitus which was controlled.  The plan 
stated that the Veteran was encouraged to increase his physical 
activity.

A February 2007 private medical report stated that the Veteran 
had been treated by the physician for eight years for multiple 
disorders, including diabetes mellitus.  The examiner stated that 
veteran was "limited mostly by his arthritis and somewhat by his 
heart disease to usual daily activity."

A July 2007 VA outpatient medical report stated that the Veteran 
was taking insulin daily.  After physical examination, the 
assessment was diabetes mellitus which was controlled.  The plan 
stated that the Veteran was encouraged to increase his physical 
activity.

In an August 2007 VA diabetes mellitus examination report, the 
Veteran complained of worsening symptoms.  He reported that he 
was taking insulin daily.  The Veteran stated that, with respect 
to his diabetes mellitus, he had been instructed to control his 
diet and he "can't do much activity."  He reported that he was 
told to decrease his activity because he got "short winded."  
The Veteran also reported physical restrictions based on back, 
shoulder, and neck disorders.  He denied being given specific 
instructions "in regards to how, which and what type of 
activities he is to decrease and why to do it."  The Veteran 
denied a history of hypoglycemic or ketoacidosis episodes.

The Veteran had no medical history of hospitalization or surgery 
associated with diabetes.  There was no history of pancreatic 
trauma or neoplasm, but the Veteran was restricted in his ability 
to perform strenuous activities.  With regard to secondary 
disabilities related to diabetes, the Veteran did not have 
peripheral vascular disease in the lower extremities, cardiac 
symptoms, visual symptoms, neurovascular symptoms, peripheral 
neuropathy, diabetic neuropathy, or diabetic skin symptoms.  The 
Veteran had erectile dysfunction related to his diabetes 
mellitus.  The examiner stated that a review of the Veteran's 
claims file included

a note from his private physician 
recommending activity restriction for this 
[V]eteran.  It is noted that the complete 
body of evidence does not support his 
statement.  The [Veteran] has no reported 
or documented episodes of ketoacidosis or 
hypoglycemia.  He is not on an insulin pump 
and he has never been hospitalized for 
diabetes.  VA treatment records note 
encouragement of physical activity for this 
sedentary and obese [Veteran].  Thus, there 
is no objective evidence to support a need 
for activity restrictions because of 
diabetes.

On physical examination, no abnormalities were noted except for 
ulcers of the lower extremities.  After diagnostic testing, the 
diagnosis was diabetes mellitus, type 2.

A November 2007 letter from a private physician stated that the 
Veteran had uncontrolled diabetes, was on a restricted diet, was 
insulin dependent with additional medication and had regulated 
activities.

A December 2007 VA outpatient medical report stated that the 
Veteran was taking insulin daily.  After physical examination, 
the assessment was diabetes mellitus which was controlled.  The 
plan stated that the Veteran was encouraged to increase his 
physical activity.

An August 2008 VA outpatient medical report stated that the 
Veteran was taking insulin daily.  After physical examination, 
the assessment was diabetes mellitus which was controlled.  The 
plan stated that the Veteran was encouraged to increase his 
physical activity.

In an August 2008 letter, the private physician who wrote the 
November 2007 letter stated that the Veteran had been treated by 
the physician for diabetes mellitus, type 2, since April 2004.  
The examiner stated that the Veteran followed a diabetic diet and 
diabetic guidelines for exercise.  The letter stated that the 
Veteran's "physical activities are limited because of peripheral 
neuropathy that causes him pain in the extremities which is 
common to diabetics."

A February 2009 VA outpatient medical report stated that the 
Veteran was taking insulin daily.  After physical examination, 
the assessment was diabetes mellitus which was marginally 
controlled.  The plan stated that the Veteran was encouraged to 
increase his physical activity.

The Schedule provides that assignment of a 20 percent evaluation 
is warranted for diabetes mellitus requiring insulin and a 
restricted diet, or; an oral hypoglycemic agent and a restricted 
diet.  A 40 percent evaluation is warranted for diabetes mellitus 
requiring insulin, a restricted diet, and regulation of 
activities.  A 60 percent evaluation is warranted diabetes 
mellitus requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or twice 
a month visits to a diabetic care provider, plus complications 
that would not be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  Complications of diabetes 
mellitus are to be evaluated separately unless they are part of 
the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the diabetic 
process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Note 1 
following Diagnostic Code 7913.

The medical evidence of record shows that the Veteran's diabetes 
mellitus is manifested by symptoms requiring insulin, an oral 
hypoglycemic agent, and a restricted diet.  The medical evidence 
of record does not show that the Veteran's diabetes mellitus has 
ever required regulation of activities.  Regulation of activities 
is defined as avoidance of strenuous occupational and 
recreational activities.  The medical evidence of record does not 
show that the Veteran has been instructed by a physician to 
regulate or restrict his physical activities due to problems 
controlling his blood sugar.  Although the medical evidence shows 
that the Veteran experiences difficulties with some physical 
activities due to various medical conditions, the medical 
evidence does not show that the Veteran's activities have been 
regulated as a result of his diabetes mellitus alone.  The 
February 2007 letter from a private physician stated that the 
Veteran's limitation were mostly due to his arthritis and heart 
disease.  The August 2007 VA diabetes mellitus examination report 
stated that, while the Veteran reported restricted activities, 
there was "no objective evidence to support a need for activity 
restrictions because of diabetes."  Numerous VA outpatient 
medical reports instructed the Veteran to increase, not decrease, 
his physical activity.  While a November 2007 letter from a 
private physician stated that the Veteran's diabetes mellitus 
caused regulation of activities, the same physician later 
clarified in an August 2008 letter that this regulation of 
activities was due to the Veteran's peripheral neuropathy, not 
his diabetes mellitus.  As service connection for peripheral 
neuropathy of the left and right lower extremities has already 
been granted and the ratings assigned for those disabilities are 
not on appeal, any regulation of activities due to the Veteran's 
peripheral neuropathy cannot be considered in conjunction with 
the diabetes mellitus claim on appeal.  See 38 C.F.R. §§ 4.14, 
20.202 (2009).  Accordingly, the preponderance of the evidence of 
record does not show that the Veteran's activities have been 
regulated as a result of his diabetes mellitus alone.  As such, 
the Veteran's service-connected diabetes mellitus, type 2, does 
not meet the criteria for a rating in excess of 20 percent under 
the provisions of Diagnostic Code 7913.

The Board has considered rating the Veteran's service-connected 
diabetes mellitus, under all appropriate diagnostic codes.  In 
this respect it is noted that the medical evidence of record 
shows that the Veteran's service-connected diabetes mellitus has 
caused or aggravated peripheral neuropathy and erectile 
dysfunction.  The Veteran has also claimed that other medical 
disorders are secondary to his service-connected diabetes 
mellitus.  However, separate evaluations have already been 
assigned or denied for all of these disorders and none of these 
claims have been appealed to the Board.  As a result, awarding 
additional evaluations under any of the diagnostic codes 
corresponding to the service-connected peripheral neuropathy or 
erectile dysfunction would constitute prohibited pyramiding.  38 
C.F.R. § 4.14 (2009); see also Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).

Accordingly, an increased rating for diabetes mellitus is not 
warranted.  Moreover, as the medical evidence of record does not 
show that the Veteran's diabetes mellitus has ever required 
regulation of activities for VA purposes, there is no medical 
evidence of record that would warrant a rating in excess of 20 
percent for his service-connected diabetes mellitus at any time 
during the period pertinent to this appeal.  38 U.S.C.A. § 5110 
(West 2002); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render his disabilities 
rating for diabetes mellitus inadequate.  The Veteran's diabetes 
mellitus is evaluated under to 38 C.F.R. § 4.119, Diagnostic Code 
7913, the criteria of which is found by the Board to specifically 
contemplate the Veteran's level of disability and symptomatology.  
As noted above, the Veteran's diabetes mellitus is manifested by 
symptoms requiring insulin, an oral hypoglycemic agent, and a 
restricted diet.  When comparing this disability picture with the 
symptoms contemplated by the Schedule, the Board finds that the 
Veteran's symptoms are more than adequately contemplated by the 
disabilities rating for his diabetes mellitus.  A rating in 
excess of the currently assigned rating is provided for certain 
manifestations of diabetes mellitus, but the medical evidence 
reflects that those manifestations are not present in this case.  
The criteria for a 20 percent rating for the Veteran's diabetes 
mellitus more than reasonably describe the Veteran's disability 
level and symptomatology and, therefore, the currently assigned 
schedular evaluation is adequate and no referral is required.  
See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 
C.F.R. § 4.119, Diagnostic Code 7913.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the medical evidence of record 
does not show findings that meet the criteria for an evaluation 
in excess of 20 percent, the doctrine is not for application.  
Gilbert, 1 Vet. App. at 54-56.

PTSD

Service connection for PTSD was granted by a February 2006 rating 
decision and a 30 percent evaluation was assigned under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, effective August 24, 2004.

In a March 2006 VA outpatient psychiatry report, the Veteran 
stated that he was "a little better" after the holiday season.  
He reported experiencing anxiety, isolation, intrusive thoughts, 
and sleep disturbances.  On mental status examination, the 
Veteran was alert and oriented.  His mood and affect were 
moderately dysthymic.  There was no indication of suicidal or 
homicidal ideation and no overt psychosis.  The assessment was 
PTSD.  The examiner assigned a Global Assessment of Functioning 
(GAF) score of 47, which contemplates serious symptoms, such as 
suicidal ideation, severe obsessional rituals, or frequent 
shoplifting, or serious impairment in social, occupational, or 
school functioning, such as no friends or an inability to keep a 
job.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE 
DSM-IV, 46-47 (1994) (DSM-IV).

A July 2006 VA outpatient psychiatry report stated that the 
Veteran was "doing okay."  On mental status examination, the 
Veteran's affect and manner were consistent with anxiety.  There 
was no indication of suicidal or homicidal ideation and no overt 
psychosis.  The assessment was PTSD.  The examiner assigned a GAF 
score of 47, which contemplates serious symptoms.  See Id.

An October 2006 VA outpatient psychiatry report stated that the 
Veteran was "coping okay" with his PTSD.  The Veteran's mental 
status was described as "stable."  The assessment was PTSD.  
The examiner assigned a GAF score of 47, which contemplates 
serious symptoms.  See Id.

A February 2007 VA outpatient psychiatry report stated that the 
Veteran experienced increased PTSD symptoms since being forced to 
leave his job due to injuries.  He reported chronic disturbances 
of mood and motivation, manifested by frequent episodes of 
sullenness, anxiety, and anger.  The Veteran reported that he 
avoided being around groups of people due to a reduced level of 
stress tolerance.  He reported that he frequently became 
explosive and confrontational in situations which others would 
normally tolerate.  The Veteran reported that he had a bird which 
helped to keep him calm.  He reported marital discord due to his 
symptoms and had difficulty with focus and short term memory.  
The examiner stated that these factors were "felt to be evidence 
of reduced reliability and productivity due to disturbances of 
motivation and mood and due to difficulty in establishing and 
maintaining effective work and social relationships."

An April 2007 VA outpatient psychiatry report stated that the 
Veteran experienced intrusive thoughts, relived traumatic events, 
and had recurrent anxiety.  He also had difficulty relating to 
others, strain in his marriage and family relationships, and 
outbursts of aggressive emotion that were difficult to manage.  
The Veteran's symptoms were "helped somewhat" by medication but 
recurrent nightmares and hypervigilance continued.  On mental 
status examination, the Veteran was alert and oriented in all 
spheres.  His mood was anxious and his affect was strained.  
There was no indication of active suicidal or homicidal ideation, 
though the Veteran had altercations and had thoughts of death 
frequently.  The assessment was PTSD.  The examiner assigned a 
GAF score of 45, which contemplates serious symptoms.  See Id.

An August 2007 VA PTSD examination report stated that the 
Veteran's claims file had been reviewed.  The Veteran reported 
that he was married and lived with his wife.  He was in contact 
with his son and had family visits.  The Veteran reported that he 
was a Mason and a member of the Scottish Rite, but did not attend 
most Mason activities anymore.  He denied a history of suicide 
attempts and violence/assaultiveness.

On psychiatric examination, the Veteran was casually dressed and 
had unremarkable psychomotor activity.  The Veteran's speech was 
spontaneous and verbose, and his attitude was cooperative and 
friendly.  His affect was appropriate and his mood was good.  The 
Veteran was oriented to person, time, and place.  His thought 
process demonstrated circumstantiality and his thought content 
was unremarkable.  The Veteran did not have any delusions, 
understood the outcome of his behavior, and understood that he 
had a problem.  The Veteran reported sleep impairment and stated 
that he slept for seven hours per night with medication.  He did 
not have any inappropriate behavior and interpreted proverbs 
appropriately.  The Veteran did not have obsessive or ritualistic 
behavior, panic attacks, homicidal thoughts, or suicidal 
thoughts.  The Veteran had good impulse control and no episodes 
of violence.  He was able to maintain minimum personal hygiene 
and did not have a problem with activities of daily living.  The 
Veteran could not elaborate on how his symptoms had increased in 
severity since the previous examination.  His remote memory and 
immediate memory were normal, but his recent memory was mildly 
impaired.

The Veteran had recurrent distressing dreams of traumatic 
stressors and made efforts to avoid activities, places, or people 
that aroused recollections of the stressors.  He had difficulty 
falling or staying sleep, irritability or outbursts of anger, 
difficulty concentrating, and hypervigilance.  He reported only 
one nightmare in the previous month with no avoidance behavior 
other than avoidance of news about war.  He did not experience 
remissions in his symptoms.  The diagnosis was PTSD.  The 
examiner assigned a GAF score of 55, which contemplates moderate 
symptoms, such as flat affect, circumstantial speech, or 
occasional panic attacks, or moderate difficulty in social, 
occupational, or school functioning, such as few friends and 
conflicts with peers or co-workers.  See Id.  The examiner stated 
that the Veteran was unemployed due to his back injury, not his 
PTSD.  The Veteran did not experience total occupational and 
social impairment due to PTSD symptoms.  His PTSD symptoms did 
not result in deficiencies in judgment, thinking, family 
relations, work, mood, or school.  The Veteran's concentration 
problems were reported to interfere with his productivity, and 
his reported outspokenness caused conflicts with others.

In a November 2007 VA outpatient psychiatry report, the Veteran 
stated that he was having nightmares five nights per week.  He 
reported significant irritability in the past, but that 
medication reduced the symptom.  The Veteran reported continuing 
problems with people, but was helped by talking with his bird.  
There were no reports of violence or suicide attempts in the 
previous two years.  On mental status examination, the Veteran's 
personal hygiene was adequate or better and his clothing was 
clean and neat.  The Veteran's speech was of normal rate, volume, 
and prosody.  His attitude was cooperative and there were no 
psychomotor abnormalities noted.  The Veteran's mood was noted as 
"fine" or "okay," and no thought process abnormalities were 
noted.  There was no evidence of hallucinations or delusions.  
The Veteran reported experiencing flashbacks several times per 
week, nightmares five times per week, and intrusive thoughts 
daily.  The Veteran denied suicidal and homicidal thoughts.  He 
was oriented to person, place, time, and situation.  No 
abnormalities of memory, insight, or judgment were noted.  The 
diagnosis was PTSD.  The examiner assigned a GAF score of 55, 
which contemplates moderate symptoms.  See Id.

A March 2008 VA outpatient psychiatry report stated that on 
mental status examination, the Veteran was unremarkable, 
negative, or within normal limits, including denial of suicidal 
and homicidal ideation and audio and visual hallucinations.  The 
diagnosis was PTSD.  The examiner assigned a GAF score of 55, 
which contemplates moderate symptoms.  See Id.

In a July 2008 private psychological report, the Veteran stated 
that his symptoms had increased over the previous four to five 
years.  He reported that he had been married since 1965 and had 
one son, but reported no contact with his four siblings and was 
"void of social interactions."  The Veteran stated that he was 
a Mason, but was not active in the organization and had no 
recreational interests or hobbies, having lost interest in 
gardening, cooking, fishing, and hunting years before.  He 
described experiencing symptoms of sleep impairment, nightmares, 
psychomotor agitation, reduced concentration, and impaired 
short-term memory.  The Veteran reported experiencing emotional 
extremes with lability of moods, ease of anger, low frustration 
tolerance, and over-reaction to minor social transgressions.  
Aggressive impulses were reported due to psychomotor agitation 
with proximity to personal space.  The Veteran reported an 
exaggerated startle response and avoidance of crowds.

The Veteran was observed to have marked emotional numbing and 
constriction and avoided the establishment of close interpersonal 
relationships.  He avoided media related to the Vietnam War and 
the Iraq War.  The Veteran reported irritability and impatience 
with other people.  The examiner stated that the Veteran's 
marital history demonstrated a lack of emotional bonding and 
capacity for emotional intimacy.  The Veteran's behavioral 
extremes were reported to have lessened with medication.  After 
diagnostic testing, the examiner stated that the Veteran's PTSD 
caused marital, familial, social, vocational, and interpersonal 
impairment.  While medication was noted to have reduced some 
symptoms, the examiner stated that it was unlikely that further 
treatment would contribute to significant improvements in his 
overall psychological functioning and current emotional 
disposition.  The examiner stated that the Veteran was "not 
capable of completing a normal workday or workweek without 
manifesting disruptive behaviors" from his symptoms.  The 
Veteran had a high level of distraction and was not capable of 
interacting with the general public without exhibiting behavioral 
extremes.  The Veteran reacted to his symptoms by seeking 
relative isolation from the general public.  The diagnosis was 
PTSD, chronic and severe.  The examiner assigned a GAF score of 
42, which contemplates serious symptoms.  See Id.  The examiner 
concluded that the Veteran was "ineffective in the establishment 
of favorable and effective interpersonal relationships" and that 
his symptoms "preclude social adaptability."

In an April 2010 hearing before the Board, the Veteran reported 
that he was treated by a therapist every three months.  He 
reported experiencing panic attacks around crowds and his 
symptoms were alleviated by his macaw.  The Veteran stated that 
he had experienced homicidal thoughts, but denied suicidal 
thoughts.  He reported short term memory impairment, stated he 
had no friends, and no longer attended meetings at the Masonic 
Lodge.  The Veteran stated that he went out to dinner with his 
wife approximately three times per month, and tried to sit away 
from other people.  He reported difficulty watching media related 
to Vietnam and a quick temper.

The Schedule provides that assignment of a 30 percent evaluation 
is warranted for PTSD with occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation, due to such symptoms as: 
depressed mood, anxiety, suspiciousness, weekly or less often 
panic attacks, chronic sleep impairment, mild memory loss, such 
as forgetting names, directions, recent events.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted for PTSD with occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory such as, retention of 
only highly learned material, forgetting to complete tasks; 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for PTSD with occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such as 
unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including work 
or a work-like setting; and the inability to establish and 
maintain effective relationships.  Id.

Applying the above criteria to the facts of the case, the medical 
evidence most closely approximates the criteria contemplated for 
a 50 percent evaluation under the provisions of Diagnostic Code 
9411.  See 38 C.F.R. § 4.7 (2009).  The medical evidence of 
record shows that the Veteran's PTSD is manifested by anxiety, 
intrusive thoughts, sleep impairment, mood disturbances, 
depressed affect, impaired impulse control, nightmares, 
hypervigilance, a circumstantial thought process, impaired 
memory, difficulty concentrating, flashbacks, and difficulty in 
establishing and maintaining effective work and social 
relationships.  The Veteran did not demonstrate panic attacks 
more than once a week, difficulty in understanding complex 
commands, impaired judgment, or impaired abstract thinking, all 
of which are listed under the requirements for a 50 percent 
rating.  However, the February 2007 VA outpatient psychiatry 
report stated that the Veteran's symptoms resulted in "reduced 
reliability and productivity due to disturbances of motivation 
and mood and due to difficulty in establishing and maintaining 
effective work and social relationships."  This phrase is a 
direct quote from the dominant criteria for a 50 percent 
evaluation.  The July 2008 private psychological report also 
specifically stated that the Veteran's symptoms "preclude social 
adaptability."  The findings in these medical records are 
consistent with the testimony given by the Veteran in April 2010, 
when he stated that he had no friends and did not engage in 
social activities.  As these statements are consistent with the 
evidence of record, they are competent evidence of the Veteran's 
symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 
Washington v. Nicholson, 21 Vet. App. 191, 195 (2007).

Such findings are also consistent with the Veteran's GAF scores, 
which unanimously contemplated serious symptoms from March 2006 
to April 2007.  While the Veteran's GAF scores contemplated 
moderate symptoms from August 2007 to March 2008, the July 2008 
private psychological report once again assigned a GAF score 
which contemplated serious symptoms.  As such, any improvement in 
the Veteran's symptoms between August 2007 and March 2008 was 
temporary in nature.  In this regard, improvements in symptoms of 
mental disorders are not sufficient to warrant a lesser 
evaluation if those symptoms are not reasonably certain to be 
maintained under the ordinary conditions of life.  38 C.F.R. § 
3.344 (2009).  Accordingly, based on all the evidence of record, 
the manifestations of the Veteran's PTSD most closely 
approximates the criteria contemplated for a 50 percent 
evaluation under the provisions of Diagnostic Code 9411 for the 
entire period on appeal.

As discussed below, the Veteran claims that his PTSD symptoms 
prevent him from maintaining employment.  While the evidence of 
record shows that the Veteran is currently unemployed the 
preponderance of the medical evidence currently of record does 
not demonstrate that the Veteran's PTSD symptoms alone result in 
sufficient occupational impairment to warrant a 70 percent 
evaluation.  The February 2007 VA outpatient psychiatry report 
specifically stated that the Veteran's PTSD symptoms resulted in 
occupational impairment with "reduced reliability and 
productivity," the specific criteria for a 50 percent 
evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The August 
2007 VA PTSD examination report stated that the Veteran's 
symptoms did not result in deficiencies in work, and stated only 
that his symptoms interfered with his productivity, which is 
again one of the specific criteria listed for a 50 percent 
evaluation.  Id.  Such findings are also consistent with the July 
2008 private medical report which stated that the Veteran was 
"not capable of completing a normal workday or workweek without 
manifesting disruptive behaviors."  This statement does not 
state that the Veteran has total occupational impairment or even 
deficiencies in most areas.  Instead, it states only that the 
Veteran would manifest disruptive behaviors during work, without 
commenting on the level of occupational impairment these 
behaviors would impart.  Such disruptive behaviors are most 
consistent with the criteria for a 50 percent evaluation, which 
specifically contemplates reduced reliability and productivity.  
Id.  While the Veteran testified in April 2010 that he believed 
he was unemployable as a result of his PTSD symptoms alone, he is 
not competent to provide such an opinion as it is an evaluation 
of a medical nature and not observable symptomatology.  See Barr, 
21 Vet. App. at 307; Washington, 21 Vet. App. at 195.

Thus, a rating in excess of 50 percent is not for assignment as 
the evidence of record does not show that the Veteran has ever 
had suicidal ideation, obsessional rituals which interfere with 
routine activities, speech which is intermittently illogical, 
obscure or irrelevant, near-continuous panic or depression 
affecting the ability to function independently, appropriately 
and effectively, spatial disorientation, or neglect of personal 
appearance and hygiene, or a total inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Most notably, the July 2008 private psychological 
report reported the highest level of severity of symptoms on 
record, but still stated that the Veteran's ability to establish 
favorable and effective interpersonal relationships was 
"ineffective."  An ineffective ability is not the same as a 
total inability.  As such, the medical evidence shows that even 
at the peak of the Veteran's symptoms in July 2008, he still had 
the ability to establish and maintain effective relationships, 
though that ability was greatly impaired.  Thus, after a review 
of the evidence, the total disability picture presented by the 
medical evidence of record does not warrant a rating in excess of 
50 percent for the Veteran's PTSD under any rating criteria at 
any time during the period pertinent to this appeal.  38 U.S.C.A. 
§ 5110 (West 2002); see also Hart, 21 Vet. App. 505.

The Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render his disabilities 
rating for PTSD inadequate.  The Veteran's PTSD was evaluated 
under to 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of 
which is found by the Board to specifically contemplate the 
Veteran's level of disability and symptomatology.  As noted 
above, the Veteran's PTSD is manifested by anxiety, intrusive 
thoughts, sleep impairment, mood disturbances, depressed affect, 
impaired impulse control, nightmares, hypervigilance, a 
circumstantial thought process, impaired memory, difficulty 
concentrating, flashbacks, and difficulty in establishing and 
maintaining effective work and social relationships.  When 
comparing this disability picture with the symptoms contemplated 
by the Schedule, the Board finds that the Veteran's symptoms are 
more than adequately contemplated by the disabilities rating 
assigned herein for his PTSD.  A rating in excess of the 
currently assigned rating is provided for certain manifestations 
of PTSD, but the medical evidence reflects that those 
manifestations are not present in this case.  The criteria for a 
50 percent rating for the Veteran's PTSD more than reasonably 
describe the Veteran's disability level and symptomatology and, 
therefore, the schedular evaluation assigned herein is adequate 
and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 
66749 (1996); see also 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board further emphasizes that, despite the denial of an 
evaluation in excess of 50 percent for PTSD, the evaluation of 50 
percent granted herein has a significant impact on the Veteran's 
claim.  Prior to this grant, the Veteran did not meet the 
criteria for entitlement to TDIU, as the Veteran did not have a 
single disability rated as 60 percent disabling or more, or at 
least one disability rated at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  See 38 C.F.R. § 4.16(a) (2009).  However, as a result 
of the grant made herein of a 50 percent evaluation for PTSD, the 
Veteran will meet these criteria.  See 38 C.F.R. § 4.25, Table I 
(2009).  This evaluation will make an award of TDIU possible on 
remand without an extraschedular referral, something which would 
not have otherwise been possible.  As such, while the Veteran's 
claim is not being granted in full, there is no prejudice to the 
Veteran in adjudicating this claim prior to RO compliance with 
the instructions listed in the Remand, below, as the actions 
taken herein actively facilitate the Veteran's implied claim of 
entitlement to TDIU.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the evidence 
does not show findings that meet the criteria for a 70 percent 
evaluation, the doctrine is not for application.  Gilbert, 1 Vet. 
App. 49.


ORDER

An initial compensable evaluation for bilateral tinea pedis is 
denied.

An evaluation in excess of 20 percent for diabetes mellitus is 
denied.

An evaluation of 50 percent disabling, but no greater, for PTSD 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009) the Court of Appeals 
for Veterans Claims (Court) held that a claim for TDIU, either 
expressly raised by the Veteran or reasonably raised by the 
record, involves an attempt to obtain an appropriate rating for a 
disability and is part of the claim for an increased rating.  In 
this case, the evidence of record shows that the Veteran has been 
unemployed since 1986, after he sustained nonservice-connected 
injuries to his back, neck, and shoulder.  However, in an April 
2010 hearing before the Board, the Veteran specifically stated 
that he believed that even without those injuries he would 
currently be unable to work due to his PTSD symptoms.  Therefore, 
the Veteran has raised a claim of entitlement to TDIU in 
conjunction with his claim of entitlement to an increased 
evaluation for PTSD.

The Court has held that a TDIU claim may not be denied without 
producing evidence, as distinguished from mere conjecture, that 
the Veteran's disability does not prevent him from performing 
work that would produce sufficient income to be other than 
marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty 
v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court 
specifically stated that VA has a duty to supplement the record 
by obtaining an examination which includes an opinion on what 
effect the Veteran's service-connected disabilities have on the 
ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2009); 
Beaty, 6 Vet. App. at 537 and Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  As such, the Board finds that the Veteran requires a 
current VA examination to ascertain whether unemployability due 
to service-connected disabilities is demonstrated.

Accordingly, the case is remanded for the following actions:

1.	The RO must provide the Veteran with a 
letter satisfying the duty to notify 
provisions with respect to his implied 
claim of entitlement to TDIU.

2.	The RO must make arrangements to provide 
the Veteran with an examination to 
determine the effects of his service-
connected disabilities on his ability to 
maintain employment consistent with his 
education and occupational experience.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  All necessary 
special studies or tests are to be 
accomplished.  The examiner must elicit 
from the Veteran and record for clinical 
purposes a full work and educational 
history.  Based on a review of the case, 
the examiner must provide an opinion as to 
whether the Veteran's service-connected 
disabilities alone preclude him from 
securing and following substantially 
gainful employment consistent with his 
education and occupational experience.  
All opinions provided must include an 
explanation of the bases for the opinion.  
If any of the above requested opinions 
cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report must be typed.

3.	The RO must notify the Veteran that it is 
his responsibility to report for all VA 
examination scheduled, and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

4.	The RO must then issue a decision as to 
whether TDIU is warranted and, thereafter, 
if the claim on appeal remains denied, the 
Veteran and his representative must be 
provided a supplemental statement of the 
case.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


